EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allyson Brown on June 6, 2022.
The application has been amended as follows: 
	A)	Please amend claim 1 as shown below:
	1.	 (Currently Amended)	A flat cable comprising:
	a plurality of insulated conductors arranged in a spaced apart generally co-planar configuration;
	a jacket encapsulating the plurality of insulated conductors, the jacket having a generally rounded rectangular cross-section defining a pair of opposing major edges and a pair of opposing minor edges, the jacket comprising at least one spline disposed on only each minor edge and a channel disposed only in each major edge between each pair of neighboring insulated conductors; and
		an armor layer surrounding the jacket.
	B)	Please amend claim 15 as shown below:
	15. 	 (Currently Amended)	A method for manufacturing a cable, the method comprising:
	disposing an insulation layer about each of a plurality of conductors;
	aligning the insulated conductors in a side-by-side configuration;
	extruding a jacket about the insulated conductors;
	forming one or more splines of the jacket protruding radially outwardly from [a remainder] only the curved minor sides of the jacket;
	forming one or more channels in an outer surface of the jacket only in the generally straight major sides, each channel disposed between neighboring insulated conductors; and
		applying an armor layer about the jacket.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on June 6, 2022.  These drawings are approved.

Allowable Subject Matter
Claims 1-7, 9-11, 14-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a flat cable comprising: a plurality of insulated conductors arranged in a spaced apart generally co-planar configuration; a jacket encapsulating the plurality of insulated conductors, the jacket having a generally rounded rectangular cross-section defining a pair of opposing major edges and a pair of opposing minor edges, the jacket comprising at least one spline disposed on only each minor edge and a channel disposed only in each major edge between each pair of neighboring insulated conductors; and an armor layer surrounding the jacket (claim 1).  This invention also deals with a cable comprising: a plurality of conductors arranged in a side-by-side configuration; a layer of insulation surrounding each of the plurality of conductors; a jacket disposed about and surrounding the layers of insulation, the jacket having a generally rounded rectangular transverse cross-sectional shape having generally straight major sides and curved minor sides, the jacket further comprising a plurality of splines projecting radially outward from only the curved minor sides and a plurality of channels disposed only in the generally straight major sides; and an armor layer disposed about the jacket (claim 7).  This invention also deals with a method for manufacturing a cable, the method comprising: disposing an insulation layer about each of a plurality of conductors; aligning the insulated conductors in a side-by-side configuration; extruding a jacket about the insulated conductors; forming one or more splines of the jacket protruding radially outwardly from only the curved minor sides of the jacket; forming one or more channels in an outer surface of the jacket only in the generally straight major sides, each channel disposed between neighboring insulated conductors; and applying an armor layer about the jacket (claim 15).  The above stated claim limitations are not taught or disclosed by the prior art of record and therefore claims 1-7, 9-11, 14-18, and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Holzumueller doesn’t teach or suggest  “….the jacket further comprising a plurality of splines projecting radially outward from only the curved minor sides and a plurality of channels disposed only in the generally straight major sides" is persuasive and therefore claims 1-7, 9-11, 14-18, and 20 have been allowed.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
June 13, 2022